Citation Nr: 1822918	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-05 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction in rating for prostate cancer was proper.

2.  Entitlement to a compensable rating for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1965 to December 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2014 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a hearing before the Board in March 2018.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The reduction of the 100 percent rating assigned to the Veteran's prostate cancer is not a formal rating reduction, as the "reduction" was by operation of law in accordance with 38 C.F.R. § 4.115b, Diagnostic Code 7528.

2.  The RO completed the procedural requirements of 38 C.F.R. § 3.105(e) as part of its reduction of the rating assigned to the Veteran's prostate cancer.

3.  From December 2014, the evidence of record does not demonstrate that the Veteran continued to receive surgical, x-ray or antineoplastic chemotherapy, or that he experienced a local recurrence or metastasis of his prostate cancer.

4.  The Veteran's residuals of prostate cancer have more nearly approximated symptoms akin to voiding dysfunction requiring the use of absorbent materials which must be changed two to four times a day.





CONCLUSIONS OF LAW

1.  The reduction of the 100 percent rating for prostate cancer, effective December 2014, was proper.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.115b, Diagnostic Code 7528.

2.  The criteria for entitlement to a rating of 40 percent for residuals of prostate cancer have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.

Once service connection has been granted, disability evaluations are determined by the application of a schedule of ratings that are based on average impairment of earning capacity.  See 38 U.S.C. § 1155; Part 4.  Separate diagnostic codes identify the various disabilities, and disabilities must be reviewed in relation to their history.  See 38 C.F.R. § 4.1.  Pertinent general policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, resolving any reasonable doubt regarding the degree of disability in favor of the claimant, evaluating functional impairment on the basis of lack of usefulness, and evaluating the effects of the disability upon the veteran's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This analysis is undertaken with consideration of the possibility that different ratings may be warranted for different periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See 38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance is prepared setting forth all material facts and reasons.  The veteran is to be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and is to be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  If additional evidence is not received within that period, final rating action is taken and the award is reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran of the final rating expires.  38 C.F.R. § 3.105(e).

Under Diagnostic Code 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  Following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the disorder is rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b), Diagnostic Code 7528.  Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed two to four times per day warrants a 40 percent disability rating.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent disability rating.  38 C.F.R. § 4.115a.


Reduction in rating for prostate cancer

A May 2013 VA examination report indicates that the Veteran was diagnosed with prostate cancer in April 2011, treated with radiation therapy in or about the summer of 2011.  It appears that the Veteran's radiation therapy concluded between August and September of 2011.  The report also notes that August 2012 testing revealed the Veteran to be in remission.  In June 2013, the RO proposed a reduction of the rating assigned to the Veteran's prostate cancer.  This reduction proposal was accompanied by a notice letter, which apprised the Veteran and his representative of the Veteran's right to request a hearing and informed the Veteran that his benefits would be reduced if he failed to submit additional evidence within 60 days.  In September 2014, the RO discontinued the 100 percent rating assigned to the Veteran's prostate cancer and rated the Veteran's prostate cancer residuals under Diagnostic Code 7528, with an effective date of December 2014.  A December 2016 VA examination report indicates that the Veteran's prostate cancer was in remission at the time of the examination.

The Board has considered whether the claim at issue constitutes a formal reduction under the provisions of 38 C.F.R. §§ 3.343 and 3.344.  The Board does not find that these provisions are applicable in the present case.  The provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528, contain a temporal element for continuance of a 100 percent rating for prostate cancer.  The 100 percent rating assigned to the Veteran's prostate cancer ceased to exist by operation of the note to Diagnostic Code 7528.  The basis for the Veteran's 100 percent rating, in the absence of local recurrence or metastases of his prostate cancer as required under Diagnostic Code 7528, no longer exists.  See Rossiello v. Principi, 3 Vet. App. 430, 433 (1992).

The evidence of record, including the VA examinations described above, does not indicate that the Veteran suffered from a local recurrence or metastasis of his prostate cancer at the time the September 2014 rating went into effect.  Moreover, the evidence of record does not indicate that the Veteran has suffered from local recurrence or metastasis of his prostate cancer during the period on appeal.  The initial 100 percent rating assigned to the Veteran's prostate cancer was properly reduced.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.
Residuals of prostate cancer

As part of a September 2014 statement, the Veteran reported that he had to "void three to four times per night; during the day . . . 6-7 times," and added that he had to "deal with urgency/loss of control issues when making it to the bathroom[,] . . . slow/weak stream, stricture, and . . . leakage."   A December 2016 VA examination report notes that the Veteran did not suffer from voiding dysfunction, urinary tract/kidney infection, or renal dysfunction.   The report does not address the Veteran's report of urinary frequency or leakage issues.  At a March 2018 hearing before the Board, the Veteran reported soiling his underwear "quite often," and noted that he had to change his underwear at least "[t]here times a day[.]"  He also reported seemingly random urinary leakage.  The Board acknowledges the Veteran's reports regarding his residuals of prostate cancer, and notes that the Veteran is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Board finds that the Veteran's service-connected residuals of prostate cancer have more nearly approximated symptoms akin to voiding dysfunction requiring the use of absorbent materials which must be changed two to four times a day, during the entire period on appeal.  A rating of 40 percent is warranted from December 2014.  See 38 C.F.R. § 4.115a .


ORDER

Reinstatement of the 100 percent rating for prostate cancer is denied.

A rating of 40 percent for prostate cancer residuals is granted.



____________________________________________
M.H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


